298 S.W.3d 593 (2009)
STATE of Missouri, Appellant,
v.
Rachel L. METHENY, Respondent.
No. ED 93074.
Missouri Court of Appeals, Eastern District, Division Two.
December 8, 2009.
Jacob W. Shellabarger, Prosecuting Attorney, Jason H. Lamb, Mexico, MO, for Appellant.
Alexa Irene Pearson, Columbia, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
The State of Missouri ("the State") appeals from the trial court's grant of Rachel Metheny's ("Defendant") motion to suppress. The State argues the trial court erred in granting Defendant's motion to suppress evidence because the deputy sheriffs viewing and subsequent seizure of marijuana during the course of a traffic investigation was proper in that the deputy sheriff saw marijuana in plain view during a traffic investigation and had a legal right to continue searching the vehicle pursuant to the plain view doctrine.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been *594 furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).